Rawlings, J.
I respectfully dissent. By Division V the majority opinion adopts the theory expressed in State v. Stump, 254 Iowa 1181, 1195, 119 N.W.2d 210, to the effect, alibi is an affirmative defense and when asserted the burden of proof by a preponderance of the evidence rests upon the defendant.
To me this is not only an erroneous concept but is also prejudicial to the basic rights of an accused, inferentially depriving him of a fair trial.
In support of this position I first invoke a well prepared dissent by the late Justice Thornton in State v. Stump; supra, loe. cit., 254 Iowa 1203.
In addition Underhill’s Criminal Evidence, Fifth Ed., section 441; makes the following pointed statement which is to me most persuasive:
“Some courts treat alibi, like insanity, as an affirmative defense and cast on the defendant the burden of establishing it, either by a fair preponderance of the evidence or to the reasonable satisfaction of the jury, although never beyond a reasonable doubt. It seems fallacious to call alibi an affirmative defense and place the burden of proving it on defendant. In most criminal cases the state must prove that accused was present at the scene of the crime, and the defendant may negate this in any way that he can, including the introduction of testimony that he was not present because he was elseivhere. Proof of alibi thus appears to negative an essential element of.the crime rather than set up affirmative matter. - Further, it is difficult to compare alibi with insanity. The reason that some jurisdictions place on defendant the burden of proving insanity is that insanity is a-departure from the norm; people are presumed to be sane. *972There is obviously no presumption that the defendant was present at the scene of the crime.
“Most courts hold that the burden of proving alibi does not rest on the accused. The burden of proof remains upon the prosecution and is not shifted to the accused when an alibi is offered as a so-called defense. If the alibi be regarded solely as a denial of a single necessary element in the charge, it seems as illogical to place the burden of proof on the accused as it would be to require him to prove the absence of a criminal intent. Time and place are essential elements of a crime, and the burden of proving them should be on the state.
“Although they may differ on the question of the burden of proving alibi, all jurisdictions agree that if the evidence of alibi, considered in connection with the other facts and circumstances of the case, raises a reasonable doubt of defendant’s guilt, he is entitled to an acquittal. This creates an anomaly in those states which place the burden of proving alibi on the accused, for it is inconsistent to charge both that the defendant has the burden of proving alibi and that on all the evidence, including that relating to alibi the government must prove its case beyond a reasonable doubt.”
In the same vein the court said in State v. Steele, 92 N. J. Super. 498, 507, 224 A.2d 132, 136: “Where the presence of defendant at the scene of the crime is essential to show its commission by him, the burden of proving that presence beyond a reasonable doubt is upon the State. Defendant has neither the burden nor the duty to show that he was elsewhere at the time and so could not have committed the offense. State v. Peetros, 45 N. J. 540, 551, 214 A.2d 2 (1965). Alibi is simply a part of defendant’s general denial of guilt. Id., at p. 544, 214 A.2d 2.”
In support of the foregoing see also 22A C. J. S., Criminal Law, section 574, page 320; 21 Am. Jur.2d, Criminal Law, sections 136, 137, pages 205-207; and 29 Am. Jur.2d, Evidence, sections 151, 157, pages 183, 188.
In my humble opinion the statutory notice of alibi, Code section 777.18, is merely a pretrial mechanical or procedural device, its purpose being to alert the State to the fact an accused *973proposes to show he was elsewhere when an alleged crime was committed, thereby eliminating the surprise attendant upon any such unforewarned showing.
I respectfully submit alibi is nothing more than a part of defendant’s general denial of guilt and upon that basis would reverse and remand for a new trial.
Larson and Becker, JJ., join in this dissent.